MEMORANDUM***
Luz Villagomez de Jesus, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming without opinion the Immigration Judge’s denial of her motion to reopen deportation proceedings and rescind her in absentia deportation order. We have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for abuse of discretion, see Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000), and we deny the petition.
Petitioner contends that exceptional circumstances prevented her from attending her deportation hearing. This contention lacks merit because the news of her father’s declining health and her financial difficulties do not constitute “exceptional circumstances.” See Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000) (requiring an examination of the particularized facts and the totality of the circumstances presented in each case).
Petitioner’s contention that the IJ applied the wrong version of the statute defining “exceptional circumstances” lacks merit because the transitional rules applied to petitioner’s case. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 597 (9th Cir.2002) (transitional rules apply if deportation proceedings commenced prior to April 1, 1997).
Petitioner’s contention that the BIA’s opinion insufficiently articulated its reasons for denying relief is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848-49 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.